Citation Nr: 0819857	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  00-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic urinary 
disorder, to include a disability manifested by painful 
urethral discharge.

2.  Entitlement to service connection for sexual impotence, 
claimed as due to a urinary disorder.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as due to sexual impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that declined to reopen the veteran's 
claims for service connection for a urinary disorder and 
sexual impotency.  He subsequently appealed a rating decision 
by the Milwaukee, Wisconsin, RO that, in part, denied his 
claim for service connection for a psychiatric disability, 
claimed as due to sexual impotence.

A September 2002 Board decision, in part, reopened the 
veteran's claims for service connection for a urinary 
disorder and sexual impotency.  In July 2003 and March 2005, 
the Board remanded the veteran's case to the RO for 
additional evidentiary development.

In May 2005, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket.  
In July 2005, the Board remanded the veteran's claims to the 
RO for additional development.

In October 2006, the Board requested an independent medical 
expert (IME) opinion, pursuant to 38 U.S.C.A. § 7109, in 
response to the appellant's claims of entitlement to service 
connection for a chronic urinary disorder, sexual impotency 
and a psychiatric disorder.  In February 2007, an IME medical 
opinion was rendered and, in February 2007, the veteran was 
given an opportunity to present additional argument.

In April 2007, the Board remanded the case for procedural 
matters.  The case has been returned for review by the Board.

In an April 2008 rating action, the RO denied an increased 
rating for the veteran's bilateral hearing disability and 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for an ear injury.  In May 2003, the 
Board received clinical records as well as statements from 
the veteran, in which, he referred to his hearing disability 
and ear injury.  If appellant or his representative desires 
to file a notice of disagreement (NOD) to the April 2008 
rating action, they should do so with specificity at the RO.  


FINDINGS OF FACTS

1.  The objective medical evidence of record does not 
establish that a chronic urinary disorder, to include a 
disability manifested by painful urethral discharge is 
related to military service.

2.  The diagnosed sexual impotency and dysthymic disorder 
were not manifested in service and are not causally related 
to service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic urinary disorder, to 
include a disability manifested by painful urethral discharge 
that was incurred in or aggravated by service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

2.  Sexual impotency was not incurred in or aggravated by 
service, and the disability is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  A chronic acquired psychiatric disorder to include a 
dysthymic disorder was not incurred in or aggravated by 
service and the disability is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of February 2004, August 2005, and April 
2006, provided pertinent notice and development information.

The Board notes that a March 2001 VA examination report 
stated that an urethrogram and endoscopy were planned and a 
cystometrogram and endoscopy were apparently conducted the 
following month.  The actual reports of those studies are 
unavailable despite having been sought by the RO pursuant to 
the Board's remands.  Although these reports are not 
available, since then, VA examiners have indicated that these 
reports were normal.  The Board does not find that the 
veteran has been prejudiced by the absence of these reports 
with the subsequent conclusions cited by the VA examiners.  
Therefore, the Board will review the case.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background 

The service medical records reveal treatment for penile pain, 
mild balanitis, penile itching, and a penile ulcer or 
chancroid, and complaints of urethral discharge/suprapubic 
pain on urination.  On July 1954 examination for service 
separation, a varicocele, urethral discharge, and frequency 
of urination were noted with complaints of kidney trouble.  

On August 1954 VA examinations shortly after service 
separation, diagnoses included condylomata acuminata, scrotal 
pruritis, questionable chronic prostatitis and urethritis, 
mild venereal warts, and no "significant" genitourinary 
findings.

VA medical records dated from the late 1950's to the early 
1980's did not include findings or diagnoses pertaining to a 
genitourinary disability. 

In July 1982, appellant reported that he had lost interest in 
sex since the loss of his employment.  He reportedly was 
depressed after being fired from his job due to a back 
injury.  Adjustment reaction with depressed mood was 
assessed.  In July 1982, urethral hematuria and 
urethral/prostatitis lesions were assessed.  In August 1982, 
cytologic and intravenous pyelogram findings were essentially 
unremarkable and the impression was hematuria, probably due 
to urethritis, resolved.  In December 1983, an impotence 
workup revealed normal endocrine function and it was opined 
that appellant's impotence might be due to anti-depression 
medication or a psychiatric functional disorder.  In the late 
1980's, microscopic hematuria was shown.  In 1989, cytologic 
findings were essentially unremarkable, except for benign 
prostatic hypertrophy and probable prostatitis.  

In December 1990, a history of chronic prostatitis was noted.  
Subsequently dated VA clinical records included 
urinary/impotency complaints, and clinical evidence of 
verruca vulgaris and right scrotal warts.  Erectile 
dysfunction was reportedly treated.  VA renal ultrasounds 
performed in July 1997, June 2003, and April 2004 were 
unremarkable.

In May 1998, April 2000, and April 2004 written statements, 
appellant's nephew, an internal medicine specialist and 
medical school professor, Dr. M. C. F., opined that based on 
his objective review of certain medical records and an 
evaluation, appellant had urethritis in service that was a 
chronic disorder, subject to periods of exacerbations and 
remissions; that appellant's painful urethral discharge has 
been manifested since service and is a known cause of 
impotence; that impotence is a common cause of depression; 
and that appellant's impotence and depression were directly 
related to the painful urethral discharge.

A March 2001 VA genitourinary examination was conducted and 
the impression was a normal examination.  In March and August 
2005 statements, a VA urologist reviewed the veteran's 
records and concluded that that there was no relationship 
between the veteran's complaints of urethral discharge and 
military service.  

In a February 2007 statement, an IME reported that he had 
reviewed the veteran's medical history and records.  It was 
noted that there were no objective findings despite extensive 
urologic examination.  Further, the veteran's complaints were 
nonspecific and scientific efforts to link his complaints to 
military service were unsuccessful.  Additionally, the 
diagnoses of chronic urethritis or prostatitis are frequently 
diagnosis of exclusion.  The examiner noted the absence of 
clinical references to his urinary symptoms between 1954 and 
the early 1980s and added that his complaints began again in 
the 1980s, which is the age at which urinary symptoms and 
impotency is common in men of his age.  The specialist noted 
that the veteran's internist could not support the veteran's 
inservice occupational risk factors to a specific disorder.  
He reiterated the absence of continuous symptoms subsequent 
to service discharge and that men over 50 had a high 
incidence of irritative voiding symptoms, as well as, 
erectile dysfunction.  He indicated that he was able to 
provide references from Campbell's Textbook of Urology.  He 
concluded that with the veteran's age, as well as, his non 
service related medical comorbidities, it was impossible to 
relate the veteran's sexual impotence to military service.   

Service connection for urinary disorder

Regarding the claim for service connection for a urinary 
disorder, in light of the conflicting medical opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence, which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims folder, the Board finds the 
statements of Dr. M. C. F. less persuasive in light of the 
overall record.  Medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Dr. M. C. F. did not point to any clinical data or 
any other direct evidence that supports his theory.  The VA 
requested that this physician provide documents he used to 
render his medical opinions to include treatment records, 
laboratory results, and reports from specific tests or 
procedures.  In his response, this physician indicated that 
he did not perform any additional diagnostic testing.  

As pointed out by the IME, there is a lack of any clinical 
evidence to support a theory that the veteran has a chronic 
urinary disorder, let alone one related to service.  This is 
supported by the VA urologist who was unable to identify 
through extensive and specific diagnostic evaluation to 
diagnose a current urinary disorder related to military 
service.  

The Board places greater weight on the reports of the 
specialist in urology, as well as the VA urologist, due to 
the thorough review of the appellant's medical history, their 
discussion of the veteran's symptoms, diagnostic testing, and 
expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  They 
thoroughly considered the possibility that the veteran has a 
chronic urinary disorder related to military service and 
rejected it based upon reasonable medical principles 
supported by the medical evidence.  

The Board also finds that the medical evidence supports the 
IME and VA physician's assertions.  While there is evidence 
of complaints inservice and immediately following service in 
1954, the record reflects that there is an extensive period 
of time subsequent to 1954, before there is objective 
evidence of renewed complaints regarding a urinary disorder 
in the 1980's, more than 25 years after his separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

The veteran indicates that he continued to have urethral 
problems following service discharge; however, on review of 
the post service medical records including VA examinations as 
early as 1954, it is not shown that the veteran ever 
complained or sought medical care for urinary problems prior 
to 1982.  Still further, as pointed out by the IME, the 
veteran was older before, his current complaints regarding 
urinary problems.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran has a 
chronic acquired urinary disorder that is related to his 
inservice complaints.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  The evidence is not in 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. §3.102.  



Service connection for a psychiatric disorder and sexual 
impotency

The veteran also claims that he has a psychiatric disorder, 
as well as, sexual impotency secondary to his urinary 
problems.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

As the Board has denied service connection for a urinary 
disorder, the claims for service connection for a psychiatric 
disability and sexual impotency on a secondary basis are 
moot.  

Considering the claims on a direct basis, there are no in-
service complaints, findings or diagnoses of a psychiatric 
disorder or sexual impotency.  Further, there is no evidence 
in the record that the veteran was diagnosed with any of the 
disabilities within a reasonable time after service.  As 
noted his sexual impotency and psychiatric disability was 
first reported clinically, in 1982, 28 years after service 
discharge.  

Furthermore, there is no competent medical evidence showing 
that these disorders are directly related to service.  In 
fact, the medical opinions of record relate the veteran's 
sexual and psychiatric disorders are unrelated to military 
service.  When he initially sought treatment in 1982, it was 
noted that he sought treatment for anxiety and depression due 
to the lost of employment.  It was also noted that he lost 
interest in sex due to the loss of his job.  In December 
1983, it was opined that appellant's impotence might be due 
to anti-depression medication or a psychiatric functional 
disorder.  Dr. M. C. F. in May 1998, reported that his sexual 
impotency and psychiatric disorder were secondary to his 
urinary problems.  A VA examiner in March 2001 indicated that 
the veteran's genitourinary problems, sexual impotency, and 
psychiatric disorders were interrelated.  The VA examiner in 
April 2005 indicated that the depression was related to the 
urinary problems and sexual impotency.  The IME indicated 
that his sexual impotency was related to his age.  

The clear preponderance of the evidence shows that the 
veteran's psychiatric disorder and sexual impotency are not 
related to service or to a service-connected disability and 
that service connection on a direct or secondary basis is not 
warranted.   


ORDER

Service connection for a chronic urinary disability, to 
include a disability manifested by painful urethral discharge 
is denied.

Service connection for sexual impotence is denied.

Service connection for a psychiatric disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


